NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 LAWRENCE WEST,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7079
              __________________________

    Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 09-1185, Judge Donald L.
Ivers.
              ___________________________

              Decided: December 2, 2011
             ___________________________

     ROBERT P. WALSH, of Battle Creek, Michigan, argued
for claimant appellant.

    ALLISON KIDD-MILLER, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for respon-
dent-appellee. On the brief were TONY WEST, Assistant
WEST   v. DVA                                               2


Attorney General, JEANNE E. DAVIDSON, Director, MARTIN
F. HOCKEY, JR., Assistant Director, and JAMES SWEET,
Trial Attorney. Of counsel on the brief were DAVID J.
BARRANS, Deputy Assistant General Counsel, and BRIAN
D. GRIFFIN, Staff Attorney, United States Department of
Veterans Affairs, of Washington, DC.
               __________________________

Before BRYSON, CLEVENGER, and PROST, Circuit Judges.
PER CURIAM.

     In this case involving a veteran’s claim for disability
benefits, the veteran, Lawrence West, appeals from an
adverse decision of the United States Court of Appeals for
Veterans Claims (“the Veterans Court”). In its decision,
the Veterans Court upheld a ruling of the Board of Veter-
ans’ Appeals that Mr. West had not established service
connection for disabilities he allegedly suffered due to
exposure to ionizing radiation during his service. The
court also upheld the Board’s ruling that Mr. West was
not entitled to an earlier effective date for benefits attrib-
utable to a service-connected psychiatric disability. We
affirm the judgment of the Veterans Court.

                              I

    Mr. West served in the U.S. Navy from January 1959
through January 1963. During that time, he participated
in an atmospheric nuclear testing operation known as
Dominic I, which was conducted at Johnston Island in the
Pacific Ocean.

    In April 1994, Mr. West filed a claim for service con-
nection for injuries he claimed to have suffered as a result
of radiation exposure during the Dominic I operation.
When a regional office of the Department of Veterans
3                                              WEST   v. DVA


Affairs (“DVA”) denied service connection, Mr. West
appealed to the Board of Veterans’ Appeals. In that
appeal, Mr. West noted that he suffered from “continued
anxiety” and “mental health” concerns. After further
proceedings, the DVA granted Mr. West service connec-
tion for a psychiatric disorder, effective as of November
13, 1995, the date of his appeal to the Board.

     In connection with those proceedings, the Board en-
tered a separate remand order directing the regional
office to obtain an estimate of the radiation dose to which
Mr. West was exposed during his service. Mr. West had
previously received a radiation dose assessment of 0.065
rem. The regional office requested a revised radiation
dose assessment from the Defense Threat Reduction
Agency (“DTRA”). The DTRA issued a new radiation dose
assessment estimate in September 2006, in which it
specified an upper-bound of 0.0 rem of gamma radiation,
as well as 0.0 rem of beta plus gamma radiation. Based
on that estimate, the regional office in November 2006
denied Mr. West’s claim of service connection for skin
cancer, Epstein-Barr type viral infection, and residuals of
radiation exposure, including general health problems, a
genetic disorder, and bone degeneration.

    In connection with a new screening procedure de-
signed to expedite skin cancer claims by veterans who had
suffered radiation exposure, the DTRA subsequently
included Mr. West on a list of veterans who had a total
skin radiation dose (beta plus gamma) of not more than
550 rem. That new estimate was issued in December
2006, and it did not include a separate estimate of gamma
radiation by itself. Based on the new estimate, the re-
gional office granted Mr. West service connection for basal
cell carcinoma, but it assigned a 0% disability rating to
that condition. The regional office did not address Mr.
WEST   v. DVA                                             4


West’s other service connection claims that had previ-
ously been denied.

    In October 2007, Mr. West underwent a physical ex-
amination by Dr. Robert Satovick of the VA Salt Lake
City Health Care System. In his report, Dr. Satovick
stated that he had reviewed Mr. West’s claims file. After
examining Mr. West, Dr. Satovick concluded that Mr.
West’s joint complaints were not likely to have been
caused by radiation exposure. Based on that report, as
well as a letter from Dr. Daniel Priestly stating that there
was no radiographic evidence to support the contention
that radiation exposure was a cause of the degenerative
changes in Mr. West’s spine, shoulders, and hands, the
Board denied service connection for Epstein-Barr virus,
and other health problems associated with radiation
exposure. The Board also denied Mr. West’s request for
an earlier effective date for his service-connected psychi-
atric disability. The Veterans Court affirmed the Board’s
decisions on both issues, and Mr. West appealed to this
court.

                             II

    The scope of our jurisdiction to review decisions of the
Veterans Court is limited by statute. This court’s juris-
diction over appeals from the Veterans Court is limited to
deciding the validity or interpretation of statutes, regula-
tions, or constitutional provisions, and reviewing deci-
sions of that court on “a rule of law or of any statute or
regulation . . . that was relied on by [the Veterans Court]
in making the decision.” 38 U.S.C. § 7292(a), (c). Except
in cases presenting constitutional issues, this court lacks
jurisdiction to review “a challenge to a factual determina-
tion” or “a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2).
5                                                WEST   v. DVA


    1. Mr. West first argues that he was denied a full ex-
amination after the new skin dose estimate of 550 rem
was issued. However, that estimate was issued prior to
Dr. Satovick’s examination, and Dr. Satovick stated that
he reviewed Mr. West’s claims file at the time of his
examination. The Veterans Court noted that Mr. West’s
claims file included the pertinent dosage estimates, and
Mr. West does not contend that the 550 rem dosage
estimate was missing from the claims file at the time Dr.
Satovick reviewed it.

    Although Mr. West contends that Dr. Satovick’s ex-
amination was inadequate, Dr. Satovick reviewed Mr.
West’s prior medical history and described the disability
that Mr. West complained of. The opinion therefore met
the requirements set forth in Stefl v. Nicholson, 21 Vet.
App. 120 (2007). Whether Dr. Satovick gave sufficient
weight to the new estimate in forming his opinion was a
matter for the Board to decide and for the Veterans Court
to review on appeal. That question is one of fact and is
therefore outside of our jurisdiction in reviewing the
Veterans Court’s decision. Accordingly, we do not address
that aspect of the Veterans Court’s ruling.

    In addition to his factual contentions regarding the
sufficiency of Dr. Satovick’s examination, Mr. West raises
two legal arguments in connection with his radiation
exposure claim. First, he contends that the Veterans
Court adopted an erroneous legal rule “when it permitted
the Board to rely upon medical reports that were based
upon the false premise that Mr. West had not suffered
high dose radiation exposure at the 550 rem level.” That
argument, although presented as a legal contention, is
based on the factual assertion that Dr. Satovick was not
aware of, or at least did not avert to, the revised radiation
dosage estimate. To the extent that Mr. West contends
WEST   v. DVA                                            6


that Dr. Satovick’s report was legally inadequate because
it did not explicitly refer to the 550 rem dosage estimate
and “provided no rationale to support [its] conclusion that
radiation exposure was not a factor in the disabilities Mr.
West was complaining of,” Mr. West points to no legal
support for imposing such a legal requirement for medical
opinion evidence in connection with non-radiogenic condi-
tions such as Mr. West’s, and we decline to adopt such a
rule.

    Mr. West’s second legal argument is that the Veterans
Court denied him due process of law when it upheld the
Board’s decision denying him “new medical examinations
after the government issued the 550 rem radiation dosage
estimates.” That argument also lacks merit. In the first
place, Dr. Satovick’s examination occurred after the 550
rem dosage estimate was issued, not before. More basi-
cally, his argument is that the DVA has denied him due
process because it has failed to conduct a sufficiently
comprehensive examination of all of his radiation-based
complaints in light of the revised radiation exposure
estimates. On that highly factual issue, the Veterans
Court concluded that the examinations at issue were
adequate in light of the disabilities Mr. West complained
of and the other evidence of his medical condition. Under
these circumstances, we cannot conclude that Mr. West
has been denied due process of law.

    2. Mr. West next argues that he should be entitled to
an earlier effective date for his service-connected psychi-
atric disorder. He argues that because he was under a
legal obligation not to disclose his participation in the
Dominic I nuclear testing operation, he was unable to file
a claim at the time he began suffering from his psychiat-
ric disorder. He contends that it was only after he re-
ceived a letter in 1994 from the Defense Nuclear Agency,
7                                               WEST   v. DVA


which indentified him as a nuclear test participant, that
he believed he was free to file a claim for injuries that he
suffered as the result of his participation in that opera-
tion. According to Mr. West, the legal prohibitions
against his revealing the facts of the nuclear testing
operation served as an impediment to his filing an earlier
claim and, as such, should be considered to create an
exception to the statutory requirement that “the effective
date of an award . . . shall not be earlier than the date of
receipt of application therefor.” 38 U.S.C. § 5110(a). In
particular, he argues that 38 C.F.R. § 3.156(c) allows for a
revision of the effective date based on as yet undisclosed
documents regarding Mr. West’s service. As a question of
statutory and regulatory interpretation, we have jurisdic-
tion to consider this argument.

    The Department of Veterans Affairs has the power to
issue regulations “necessary or appropriate to carry out
the laws” it administers. 38 U.S.C. § 501(a). Under 38
C.F.R. § 3.156(c), a revised effective date can be assigned
for a service-connected disability based on new and mate-
rial evidence. See Vigil v. Peake, 22 Vet. App. 63, 67
(2008). A revised effective date, however, must still meet
the statutory requirement that it not be earlier than the
date of the veteran’s original application for benefits,
except as specifically provided by statute. See 38 U.S.C.
§ 5110(a). Neither the Veterans Court nor this court has
the authority to fashion non-statutory exceptions to that
provision based on any perceived or real impediments the
veteran may have encountered in filing his claim. Mr.
West is therefore not entitled to an effective date for his
service-connected psychiatric condition earlier than
November 1995, when he first filed his claim. Accord-
ingly, we affirm the decision of the Veterans Court on
that issue.
WEST   v. DVA                                             8


   Each party shall bear its own costs for this appeal.

                      AFFIRMED